Dowling and McAvoy, JJ. (dissenting):
We concur with so much of the opinion herein as declares the powers and rights of the comptroller of the city of New York, and also in the conclusion reached by the court that this is a proper controversy for the rendering of a declaratory judgment as to the rights' of the parties. We dissent, however, from the granting of the injunction herein upon the ground that, in our opinion, this is not a proper case for the granting of an injunction either temporary or permanent, nor can such be granted in this form of action.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Settle order on notice.